In an action for a divorce and ancillary relief, the defendant appeals, as limited by his brief, from so much of an order of the Supreme Court, Kings County (Prus, J.), dated September 26, 2005, as denied his motion to vacate a judgment of the same court (Rigler, J.), dated May 11, 1994, which was in favor of the plaintiffs counsel, David Halperin, EC., and against him in the principal sum of $45,000.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court providently exercised its discretion in denying the defendant’s motion to vacate the judgment (see CPLR 5015 [a] [1]; McClaren v Bell Atl., 30 AD3d 569 [2006]; Kurtz v Mitchell, 27 AD3d 697 [2006]; Binna Han v Chungwon Bark, 25 AD3d 586 [2006]; Dessain v Franklin, 25 AD3d 749 [2006]; Roussodimou v Zafiriadis, 238 AD2d 568, 568-569 [1997]).
The defendant’s remaining contentions either are improperly raised for the first time on appeal or are without merit. Miller, J.E, Spolzino, Krausman, Fisher and Dillon, JJ., concur.